              Case 1:75-cv-03073-LAP Document 688
                                              687 Filed 09/18/20
                                                        09/17/20 Page 1 of 2
                                                                             Prisoners' Rights Project
                                                                             199 Water Street
                                                                             New York, NY 10038
                                                                             T (212) 577-3530
                                                                             www.legal-aid.org


                                                                             John K. Carroll
                                                                             President

                                                                             Janet E. Sabel
                                                                             Attorney-in-Chief
                                              September 17, 2020             Chief Executive Officer

VIA ECF                                                                      Mary Lynne Werlwas
                                                                             Director
The Honorable Loretta A. Preska                                              Prisoners' Rights Project
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Benjamin v. Brann, 75-CV-3073 (LAP)
               Joint motion to adjourn OCC progress report submission date

Your Honor:

        I write on behalf of all parties, and with the consent of the Office of Compliance Consultants
(“OCC”), to request a two-week extension of time for the parties to submit comments to OCC
concerning its Draft Report on Enviromental Conditions for the May – August 2020 reporting
period, and a corresponding two-week extension of time for OCC to submit the finalized progress
report to this Court. This is the first request for an extension related to the progress report for this
reporting period.

        OCC’s progress report is currently due to the Court on September 30, 2020. (See Order dated
September 22, 2015, ECF No. 628). OCC requires at least five working days in order to incorporate
and respond to the parties’ comments to the draft report, and it has therefore requested that the
parties’ comments be submitted to it by September 22, 2020. Unfortunately, due to a combination of
previously planned vacations and competing case commitments, plaintiffs require a brief
adjournment of the submission dates. As stated, defendants have graciously joined this application,
to which OCC consents. If the Court were to grant the extension, the parties’ comments to OCC
would be due on October 6, 2020, and OCC’s finalized progress report to the Court would be due
October 14, 2020. We respectfully request that the Court endorse this brief extension.

       We thank the Court for its time and consideration.

                                              Respectfully submitted,

                                              /s/

                                              Robert M. Quackenbush

cc:    all counsel of record
       (via ECF)
    Case 1:75-cv-03073-LAP Document 688
                                    687 Filed 09/18/20
                                              09/17/20 Page 2 of 2




Nicole N. Austin-Best, OCC
(via email)




 The extension request is approved.
 SO ORDERED.
 Dated: September 18, 2020



_____________________________
LORETTA A. PRESKA, U.S.D.J.




                                  2
